VAUGHN, Judge.
We first respond to the arguments directed to the sufficiency of the bill of indictment and possible variance between the offense charged, the evidence and the judgment. The indictment, in material part, charges that defendants . . on the 29th day of November 1971 . . . did unlawfully, wilfully, feloniously and maliciously conspire, confederate and agree with (persons named) to damage occupied real property by the use of an explosive device, to wit: the dwelling and residence of O. F. Hoggard while said dwelling was being occupied by Detective O. F. Hoggard, Mrs. O. F. Hoggard and their three (3) children, against the form of the statute. . . .”
 Conspiracy to commit a felony is a felony. Conviction of a felony for which no specific punishment is provided is punishable by fine, by imprisonment for a term not exceeding 10 years or by both in the discretion of the court. G.S. 14-2. Among other things, however, G.S. 14-50 provides specific punishment when one “conspires with another wilfully and maliciously to damage any real or personal property of any kind or nature belonging to another by the use of any explosive or incendiary device or material.” The specific punishment provided for such conspiracy is imprisonment for not more than 15 years, without regard to whether the subject property is occupied. The statute does not require that the owner of the property be named in the indictment but only that it be property belonging to one other than defendant. In State v. Conrad, 275 N.C. *356342, 168 S.E. 2d 39, the court discusses the differences between G.S. 14-49 and G.S. 14-49.1 and states if the property was occupied at the time of the explosion, the indictment should describe the property and name the occupant and also list any other property also injured. This was directed to be done so that if proof of occupancy failed, the jury could consider the lesser included offense of malicious injury to unoccupied property under G.S. 14-49. In the present case, however, defendants are charged with conspiracy under G.S. 14-50 (b) and not with the actual wilful and malicious injury to the real property in question. We hold that the indictment properly charges the offense punishable under G.S. 14-50. There is no variance between the indictment and the evidence and judgment was properly entered on the verdict.
Several weeks prior to trial, an order was entered disposing of a number of pre-trial motions made by defendants. The following was included in the order (to which no objection was made or exception taken prior to the preparation of the case on appeal) : “4. Upon the statement of the Solicitor that the State relies upon the theory of the case as disclosed in the preliminary hearing, and it appearing that counsel for each defendant has been furnished a transcript of the preliminary hearing, the motion of each defendant for a bill of particulars is denied.”
Defendants contend that it was error to allow the State to offer evidence tending to show that defendants paid or offered money as an inducement to Smith to go forward with the plan to dynamite the property when such testimony had not been offered at the preliminary hearing. Assignments of error brought forward in support of this contention are overruled. The State is not required to present its entire case at a preliminary hearing and there is no showing that such evidence, though not offered at the preliminary hearing, is inconsistent with the “theory of the case as disclosed in the preliminary hearing.” Moreover, defendants did not raise this question at trial and cannot first do so on appeal.
During the course of the trial, counsel for defendant, Hanford, announced that he would like to call Stollings, a co-defendant. Counsel for co-defendant Stollings promptly objected and the jury was excused. The court then ruled that Stollings, a defendant on trial, could not be required to testify *357over his own objection. Nothing was put in the record to show what the testimony of the witness would have been and there was no request that this be done. The jury returned to the courtroom and the trial proceeded. Stollings was a defendant on trial in a criminal action. As such, he could be a competent witness only at his own request and not otherwise. G.S. 8-54. Assignment of error directed to the failure of the court to compel defendant Stollings to testify is overruled.
Defendant Hanford’s 13th assignment of error calls attention to the fact that after the State rested its case and after court had adjourned for the day and out of the presence of the jury, the court revoked Hanford’s bail and ordered him placed into custody. Such actions are within the discretion of the court and the record discloses no error. State v. Best, 11 N.C. App. 286, 181 S.E. 2d 138; cert. denied, 279 N.C. 350, 182 S.E. 2d 582.
Numerous other assignments of error are brought forward and ably argued by counsel for defendants. We hold, however, that defendants were given a fair trial, free of prejudicial error.
No error.
Judges Hedrick and Graham concur.